COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: AUTOZONERS, LLC AND                   §               No. 08-16-00082-CV
 AUTOZONE,
                                              §         AN ORIGINAL PROCEEDING
                      Relators.
                                              §                IN MANDAMUS

                                              §

                                          ORDER

       The Court GRANTS the Real Party in Interest’s third motion for extension of time within

which to file the response until August 27, 2016.           NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO

RELATORS’ PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Real Party in Interest’s

Attorney, prepare the response and forward the same to this Court on or before August 27, 2016.

       IT IS SO ORDERED this 29th day of July, 2016.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.